      Case 2:20-cr-00107-cr Document 15-1 Filed 12/10/20 Page 1 of 2




                               AFFIDAVIT

     Colin Simons, being duly sworn, deposes and states:

     1.   I am a Special Agent with the Federal Bureau of

Investigation (FBI) currently assigned to the Rutland Vermont

Resident Agency in the Albany Division of the FBI.          I have been

a federal law enforcement officer for over 15 years.          I make

this affidavit to show probable cause to believe that a 2011

Jeep Patriot, VIN 1J4NF1GB6BD156857        (the "Jeep"), is forfeitable

to the United States pursuant to 18 U.S.C. § 981 (a) (1) (C) and 28

U.S.C. § 246l(c), as property which constitutes or is derived

from proceeds traceable to violations of 18 U.S.C. § 2113(b).

The Jeep therefore became the property of the Government,

pursuant to 18 U.S.C. § 981 (a) (1) (C) and 28 U.S.C. § 2461 (c).

     2.   On December 3, 2020, a grand jury sitting in Burlington

in the District of Vermont returned an indictment charging

Matthew Morgan with one count of bank larceny, in violation of

18 U.S.C. § 2113(b).    This indictment was filed in U.S. District

Court for the District of Vermont on December 3, 2020, and is

incorporated herein by reference.       (Copy attached).    The grand

jury found that probable cause exists to believe that the Jeep

is forfeitable to the United States on the grounds that it

constitutes or is derived from proceeds traceable to the offense
       Case 2:20-cr-00107-cr Document 15-1 Filed 12/10/20 Page 2 of 2




charged in Count 1.       As further evidence of probable cause, I

ask the court to incorporate by reference my October 28, 2020

affidavit in support of a warrant to search a cellphone seized

from Matthew Morgan.

      3.   Therefore, I respectfully assert that grounds exist to

seize the above-referenced Jeep pursuant to 21 U.S.C. § 853(f)

because there is probable cause to believe that the Jeep is

subject to forfeiture and an order pursuant to 21 U.S.C.          §   853(e)

may not be sufficient to assure the availability of the property

for the forfeiture in the future.       The Jeep may be seized under

civil forfeiture process pursuant to 21 U.S.C. § 881(b) and 18

U .S .C. § 981 (b) (1).

    ~ated at Burlington, in the District of Vermont, this
 tQ    day of December, 2020.



                                   COLIN SIMONS
                                   Special Agent, FBI



     Sworn to and subscribed before me this                  day of
December, 2020.
